Citation Nr: 0813912	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1945 to 
September 1948; and again from September 1950 to July 1951.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs in St. Louis, Missouri.  The BVA notes that during 
the appeals process, the claims folder was transferred to the 
Wichita, Kansas RO.  A motion to advance this case on the 
Board's docket was received by the Board on January 17, 2008.  
This motion was granted by the Board on April 7, 2008 due to 
the veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

It is unclear in a January 2007 statement whether the veteran 
is raising claims of entitlement to service connection for 
the residuals of a right ankle sprain, a back disorder, and a 
stomach disorder.  These matters are referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
attribute the veteran's bilateral hearing loss to service and 
such was not manifested within one year of separation from 
service.

2.  The competent medical evidence of record fails to 
demonstrate that tinnitus is related to the veteran's active 
duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the veteran provide any evidence in the veteran's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After a careful review of the claims folder, the Board finds 
that a letter dated in August 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed disabilities and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.

In Pelegrini II., the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision.  Because VCAA notice in this case (August 2004 
letter) was accomplished prior to the initial AOJ denial of 
the claim, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini II. 

During the pendency of this appeal, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Furthermore, while notice was not provided in the 
above notice letter, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claims of service connection are denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(2007).  There 
is no indication in the record that any additional evidence 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that a request for 
medical records sent to Dr. S.P.L. concerning a 1964 visit 
was met with a negative reply stating they had no records 
pertaining to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The veteran was sent to this doctor by his 
employer, Goodyear Tire Plant, and noted that he contacted 
Goodyear concerning these particular medical records and was 
told they could be provided but he has yet to receive them.  
See January 2006 Letter From Veteran.  The Board notes the 
veteran is aware he can submit pertinent evidence in his 
possession to VA.  The Board also notes that the veteran has 
not provided VA with enough information to identify and 
locate the records referenced by the veteran from Goodyear.  
38 C.F.R. § 3.159(c)(3).  

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for bilateral 
hearing loss and tinnitus.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

Regarding the claims of bilateral hearing loss and tinnitus, 
an examination is not needed because the veteran's service 
medical records are absent for evidence of findings or 
complaints related to a decrease in bilateral hearing or 
tinnitus.  Further, no competent evidence has been submitted 
to indicate that the veteran's hearing loss or tinnitus is 
associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for bilateral hearing 
loss or tinnitus in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service"). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as he claims that such disability 
is the result of exposure to acoustic trauma during service.  
See December 2004 Notice of Disagreement; June 2005 Letter to 
Regional Office.  Specifically, in the veteran's claim to the 
VA, he asserts he was trained on, fired, and exposed to the 
following:  M1 garand rifle, M1 carbine, .45 caliber pistol, 
M2 carbine, and the M105 howitzer.  See June 2004 VA Form 21-
526.  Although he reportedly did not seek medical treatment 
at the time, he also claims on one occasion to have fired a 
Russian "Burp" gun which rendered him unable to hear for 
the following two days.  See Notice of Disagreement; January 
2005 Appellant Statement.  The veteran also alleges that in 
1950 during the Korean Conflict, he went overseas as an 
infantry replacement, and that he traveled around Korea and 
was subject to gunfire from nearby artillery units.  He has 
stated that he received a Combat Infantryman Badge (CIB) when 
disembarking a ship and returning home in July 1951; however, 
that medal reportedly was lost.

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that a preponderance of 
the evidence is against the veteran's claim; as such, the 
appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air services.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§  3.307, 3.309 (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability for VA compensation 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000-Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The evidence in this case shows that the veteran has 
bilateral hearing loss that constitutes current disability 
for VA purposes.  The veteran presently experiences puretone 
decibel losses of 60 decibels or greater at the 3000 and 
4000-Hertz ranges of both ears.  See April 2005 Audiology 
Examination, p. 2.; August 2004 VA Audiology Consultation.  
His hearing loss is listed as moderate to severe in his right 
ear through the speech frequencies while his left ear ranges 
from mild to moderately severe through the same range.  Id.  
This evidence fulfills the requirements of the first element 
of the service connection test.  

In regards to the second element of the service connection 
test (medical evidence, or lay testimony, of an in-service 
incurrence or aggravation of an injury or disease), the Board 
recognizes when a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The Board notes further, that for a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability; the appellant is 
still required to meet the evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service, both of which require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996).  Also, the veteran, as a lay witness, is 
competent to make statements concerning what comes to him 
through his senses, i.e., exposure to loud noise.  See Layno 
V. Brown, 6 Vet. App. 465 (1994).  

As noted above, the veteran's original claim indicates that 
he was exposed to heavy gunfire during his active military 
service.  See June 2004 Veteran's Application for 
Compensation; January 2005 Appellant Statement.  The 
veteran's WD AGO Form 53 from his period of service from 
December 1945 to September 1948 indicates that the veteran's 
military occupational specialty was that of a motion picture 
projectionist; one year, five months of foreign service is 
noted.  WD AGO Form 100 indicates that he worked as a motion 
picture projectionist for 33 months.  The veteran's DD 214 
from his period of service from September 1950 to July 1951 
indicates that he was assigned to an infantry unit; seven 
months, 23 days of foreign service was reported.  No medals 
or citations particular to combat are reported on either 
form.  However, to the extent that the veteran's complete 
service personnel records are unavailable and there is some 
evidence that the veteran has a expert infantryman badge-
carbine M1 noted on WD AGO 53 dated in 1948, and was assigned 
to an infantry unit during his last period of service, the 
Board will concede that, while the record does not establish 
that the veteran is a combat veteran, the veteran's 
assertions of in-service exposure to noise trauma are 
competent and credible and are consistent with 38 U.S.C.A. 
§ 1154(a).  The Board therefore concludes that there is 
sufficient evidence of record to establish an in-service 
incurrence, namely exposure to acoustic trauma.  However, for 
service connection to be granted, competent medical evidence 
still must show that the veteran has a current chronic 
disability that is medically attributed to service.  

As noted in the duty to assist section above, the Board notes 
that the veteran first reported seeking treatment for his 
hearing loss in 1964, approximately 13 years after his 
discharge from service.  The records from this visit have not 
been able to be produced.  

Concerning the large evidentiary gap in this case between 
active service and the earliest record of hearing loss, the 
Board also notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The veteran's spouse stated she did 
not recall noticing any hearing loss upon the veteran's 
return from service in 1951.  See January 2005 Statement of 
Spouse.  Additionally, the Board observes that it may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
The lack of any objective evidence of continuing complaints, 
symptoms, or findings of hearing loss for over a decade after 
the period of active duty is itself evidence which tends to 
show that his current hearing loss may not have had its onset 
in service or for many years thereafter.  Furthermore, the 
record does not contain competent medical evidence linking 
the veteran's current hearing loss to service.

In regards to the third element of the service connection 
test, medical evidence of a nexus between current disability 
and in-service incurrence, the veteran's post-service medical 
records do not reflect any medical nexus between the 
veteran's current hearing loss and his exposure to acoustic 
trauma during active service.  Neither the veteran's April 
2005 audiology examination, nor his August 2004 VA audiology 
consultation linked his current hearing loss to his time in 
active service.  These records also made no mention that the 
veteran's hearing loss began within one year of service 
separation.  As such, the Board finds that service connection 
for sensorineural hearing loss on a presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1112, 1113.  

The veteran visited a physician in December 1996 concerning 
his hearing loss.  Hearing loss disability as contemplated 
within 38 C.F.R. § 3.385 was demonstrated.  See December 1996 
Audiology Examination.  The records state that the veteran 
had significant bilateral, roughly symmetrical, downward 
sloping sensorineural loss.  Id.  It is also noted that the 
veteran's hearing loss was of much greater degree and extent 
than the median for his age and gender.  Id.  The veteran's 
history is noted for "extensive noise exposure" from sport 
shooting, working with power tools, 30 years of industrial 
work, and his 6 years in the military.  Id.  The private 
examiner did not provide an opinion as to the etiology of the 
veteran's hearing loss.  

The veteran was given an audiogram in August 2004.  Again, 
significant bilateral, roughly symmetrical, downward sloping 
sensorineural loss was reported.  See August 2004 VA 
Audiology Consultation.  His gunfire exposure during military 
service and his post war noise exposure were each noted.  Id.  
The examiner did not provide an opinion as to the etiology of 
the veteran's hearing loss.  

The veteran was seen by VA again in April of 2005 with 
complaints of decreased hearing.  See April 2005 VA Audiology 
Consultation.  The veteran was given another audiogram, and 
again, the examiner did not provide an opinion as to the 
etiology of the veteran's hearing loss.  

As noted, the record documents extensive post-service noise 
exposure.  The veteran engaged in sport shooting, used power 
tools as a home hobby, and worked 30 years of industrial work 
at Goodyear Tire Plant.  See December 1996 Audiology 
Examination; August 2004 VA Audiology Consultation.  The 
Board notes that the veteran reported that with respect to 
his post-service noise exposure, running a drill press or 
lathe, or doing welding was not very noisy.  He also stated 
that at Goodyear, he spent a lot of time in the office as a 
maintenance supervisor, and when out in the plant some of the 
machines were noisy but were within government guidelines for 
noise.  The veteran reported further that that while after 
service he did do some target shooting, he used hearing 
protection.  See VA Form 9, received in February 2005.  
Nonetheless, the record contains no competent medical 
evidence attributing the veteran's hearing loss to his 
military service.

The veteran has expressed a belief, including in his June 
2005 letter to VA that his hearing loss is related to his 
service.  Additionally, a lay statement from the veteran's 
spouse has been submitted on behalf of the veteran.  The 
veteran's spouse indicated the veteran has a hard time 
hearing and that she will accompany him to situations where 
it is important that information is heard.  See January 2005 
Statement of Spouse.  The Board notes that the veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, neither the veteran nor his spouse 
has been shown to possess the requisite skills necessary to 
be capable of making medical conclusions.  Thus, their 
statements do not constitute competent medical evidence and 
lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Without the presence of any credible medical 
evidence of a nexus between the veteran's current hearing 
loss and his active service, the Board finds that a 
preponderance of the evidence is against awarding service 
connection for bilateral hearing loss; as such, the appeal 
must be denied.  



II. Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus secondary to in-service noise exposure.  However, 
after careful consideration of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.  

The Board has already conceded that the veteran was exposed 
to acoustic trauma during his active service.  However, 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  Additionally, while the 
veteran has a current tinnitus disability (August 2004 VA 
Audiological Consultation), his service medical records do 
not reflect any complaints, treatment, or diagnoses relating 
to this disorder.  

The first post-service evidence in the claim file referencing 
complaints of ringing in the ears appears to be the veteran's 
original claim for compensation dated in June 2004.  As 
above, the veteran visited a private physician in December 
1996 concerning his hearing loss.  However, the report from 
that visit shows no sign of tinnitus.  In fact, the report 
states that the veteran explicitly denied tinnitus.  See 
December 1996 Examination.  Thus, the Board finds the 
critical question in this appeal turns upon whether the 
veteran's tinnitus is etiologically related to service.

When the veteran was examined in August 2004, he reported 
periodic bilateral ringing in the ears but no determination 
of its etiology was given.  As previously discussed, the 
veteran as a lay person is not qualified to determine the 
etiology of his tinnitus.  See Espiritu.  Thus, there is no 
opinion on record that can be relied upon to give an accurate 
determination as to the etiology of the veteran's tinnitus.

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of chronicity and continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  Here, the veteran not only fails to put forth 
any evidence of chronicity and continuity of symptomatology 
of his present tinnitus, he denied the presence of tinnitus 
in 1996.  Tinnitus is not mentioned in any of his letters to 
VA on record.  And, there are no lay statements from other 
parties in the record regarding the veteran having a history 
of tinnitus.  The veteran is credible to report tinnitus, but 
he is not competent to relate his tinnitus to his time in 
active service.  In the absence of any competent medical 
evidence to the contrary, the Board finds that service 
connection for tinnitus is not warranted.  

In this case, no probative competent medical evidence of 
record provides a relationship between the veteran's current 
tinnitus and his military service.  Accordingly, service 
connection for tinnitus, and as such the appeal, must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


